Citation Nr: 1707092	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and sleep disturbance. 

2.  Entitlement to service connection for thyroid cancer, to include as due to herbicide agent exposure. 

3.  Entitlement to service connection for hypothyroidism, to include as due to herbicide agent exposure. 

4.  Entitlement to service connection for vocal cord dysfunction, to include as secondary to thyroid cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the claims file is currently held by the RO in Winston-Salem, North Carolina. 

In March 2015 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for additional appellate action.
  

FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  An acquired psychiatric disorder, currently diagnosed as bipolar disorder with depression and sleep disturbance, was not present in service or until years thereafter and is not etiologically related to any incident of service. 

3.  Thyroid cancer was first demonstrated years after service and is not etiologically related to any incident of service including exposure to a herbicide agent.

4.  Hypothyroidism was demonstrated years after service, is not etiologically related to any incident of service including exposure to a herbicide agent, and is not caused or aggravated by a service-connected disability. 

5.  Vocal cord dysfunction was demonstrated years after service, is not etiologically related to any incident of service including exposure to a herbicide agent, and is not caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, bipolar disorder, and sleep disturbance, was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 33.303, 3.304 (2016).

2.  Thyroid cancer was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Hypothyroidism was not incurred in or aggravated by active duty service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  

4.  Vocal cord dysfunction, currently diagnosed as left vocal cord paralysis, was not incurred in or aggravated by active duty service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the remand instructions of the Board.  As a result of the Board's March 2015 remand, additional records of VA treatment were obtained and added to the claims file.  The Veteran was also provided VA examinations and opinions addressing the nature and etiology of the claimed psychiatric, thyroid, and vocal cord conditions.  The April and December 2015 VA medical opinions are accompanied by a thorough review of the Veteran's contentions, statements, and medical history.  The opinions are also well-supported with reference to specific evidence in the claims file.  The Veteran's representative argued in January 2017 that the April 2015 VA opinion and December 2015 addendum opinion addressing the etiology of the claimed thyroid conditions is inadequate as the examiner did not specify the medical literature referenced in the examination reports.  However, the April 2015 VA examination and opinion reports include the citations for the manuals, databases, and other treatise evidence reviewed by the examiner and it was therefore available for review by the Veteran and his representative.  Additionally, the "literature supplied to [the examiner] by the Veteran's Administration" referenced by the examiner clearly refers to the information issued by VA regarding herbicide agent exposure and certain disabilities.  This information is publically available and was therefore obtainable by the Veteran's representation.

The Veteran's representative also contends that the April 2015 VA psychiatric opinion is inadequate as the examiner found the Veteran did not meet the criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) issued in 2013.  VA has incorporated the DSM-5 into its current regulations and provides that a diagnosis of a mental disorder must conform to the DSM-5. See 38 C.F.R. § 4.125 (2016).  The Veteran's claim for service connection for a psychiatric disorder was filed in 2009, when VA regulations utilized the criteria of the DSM-4, but the Board observes that there is simply no competent diagnosis of PTSD in the record prior to 2015 or before the DSM-5 was in effect.  The Board therefore finds that the April 2015 VA psychiatric examination, relying on the criteria in the DSM-5 to determine whether the Veteran had PTSD, is adequate and fully responsive to the Board's remand instructions.

Finally, a supplemental statement of the case (SSOC) was issued in December 2015 readjudicating the claims on appeal.  Thus, VA has complied with the Board's remand instructions and the notification and assistance requirements.  


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder (claimed as PTSD, bipolar disorder, and sleep disturbance) as the conditions were incurred due to stressful events during active duty service, to include the Veteran's presence during enemy rocket and gunfire attacks in the Republic of Vietnam.  

First, the Board will turn to the Veteran's contentions regarding the specific diagnosis of PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (5th ed.) (2016) (DSM V)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The evidence establishes that the Veteran does not have PTSD.  Although one of the Veteran's treating psychiatrists diagnosed the condition in a May 2015 letter to VA, the weight of the competent evidence is against a finding that the Veteran meets the criteria for a diagnosis of PTSD.  None of his VA or private treatment records document findings of PTSD and a VA psychiatric examiner who reviewed the claims file and examined the Veteran in April 2015 specifically found that the Veteran did not meet the criteria for the diagnosis.  The VA examiner found that the Veteran did not endorse many of the symptoms associated with PTSD, including symptoms of intrusion, avoidance, alterations in cognition/mood, or alterations in arousal and reactivity related to trauma.  The examiner acknowledged that the Veteran experienced stressful events that met the criteria for PTSD, but "exposure to traumatic events alone does not indicate that person will go on to develop [PTSD]."  The examiner concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The April 2015 VA medical opinion was accompanied by a fully explained and well-reasoned rationale and it is entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

As noted above, the Veteran's VA and private treatment records do not contain any findings of PTSD.  The Veteran complained of some hyperstartle, occasional intrusive thoughts, and flashbacks during a May 2009 VA Medical Center (VAMC) intake examination, but he was not diagnosed with PTSD; only a diagnosis of bipolar disorder was rendered.  In addition, while the record contains a May 2015 medical opinion report in support of the claim from a private psychiatrist, the opinion is of low probative value as it does not contain a sufficient rationale and explanation for the stated conclusion.  The private psychiatrist, who observes that he evaluated the Veteran in 2003 and has had only intermittent contact since that time, does not address the specific criteria used to diagnose PTSD or the symptoms present in the Veteran that meet this criteria.  Although the psychiatrist attributes the Veteran's insomnia, anger, rage, and anxiety to PTSD, there is no discussion of what specifically forms the basis for the diagnosis.  The Board further observes that treatment records dating from the same private psychiatrist in 2003 only document a diagnosis of bipolar disorder-they do not contain any findings related to PTSD.  The lack of precision and the absence of an appropriate rationale renders the May 2015 private opinion of little probative value and the weight of the medical evidence is clearly against a diagnosis of PTSD. 

The Board has also considered the statements of the Veteran that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD.  He is competent to identify and explain the symptoms that he observes and experiences, but psychiatric disorders require more than a simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also explicitly stated that PTSD is not capable of a lay diagnosis.  Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The Board therefore finds that the Veteran is not competent to diagnose himself with PTSD.  

In sum, the Veteran's mental health records do not contain any diagnosis of PTSD and the April 2015 VA examiner specifically found that the Veteran did not meet the criteria for the condition.  This evidence outweighs the May 2015 private opinion in support of the claim which did not discuss the criteria for diagnosing PTSD and did was unaccompanied by an explanatory rationale.  The Board has considered the statements of the Veteran that he has PTSD, but finds that he is not competent to render a medical opinion in this instance.  Thus, the weight of the competent evidence of record establishes that the Veteran does not have PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Board will now turn to the Veteran's other claimed psychiatric disorders.  The record clearly establishes a current disability; VA and private treatment records document diagnoses of bipolar disorder and depression with accompanying insomnia dating from September 1991.  The Veteran and his wife have also provided statements in support of the claims describing the Veteran's episodes of depression and mania, as well as other mental health symptoms.  This medical and lay evidence establishes the presence of an acquired psychiatric disorder other than PTSD.  

The Board also finds that an in-service injury is present.  The Veteran served in the Republic of Vietnam from January 1968 to August 1969 and personnel records establish that he was stationed at Long Binh Army Base and participated in multiple combat campaigns.  He reports that he experienced rocket and gunfire attacks and the Board finds these events are consistent with the places and circumstances of the Veteran's service.  The Board therefore finds that an in-service injury is established.  

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, service records do not indicate such a link.  Service records are negative for any findings or treatment for an acquired psychiatric disorder.  Although the Veteran states that he was generally afraid and anxious throughout his period of service in Vietnam, he does not report experiencing any specific psychiatric symptoms during active duty or developing such symptoms until the late 1970s and early 1980s.  The August 1969 separation examination also does not indicate any psychiatric abnormality was identified upon examination and the Veteran denied having any psychiatric symptoms on the accompanying report of medical history.  Thus, the contents of the Veteran's service records do not support his contentions regarding the incurrence of a chronic psychiatric disorder during active duty service (versus the in-service injury noted in the above paragraph).  

Post-service treatment records also weigh against the claim for service connection.  VA and private treatment records are negative for evidence of a psychiatric condition until September 1991, more than 30 years after service, when the Veteran complained of insomnia to his primary care physician and reported that he was placed on an antidepressant for sleep troubles the year before.  Credible lay statements from the Veteran dated in December 2007, February 2009, and June 2009 date the beginning of his mental health problems to the 1970s, placing the onset of a chronic disability several years after his discharge from active duty.  

The record also establishes that the Veteran sought treatment for insomnia and possible depression related to work and family stress several times during the 1990s and was hospitalized as an inpatient in December 1998 for major depression with suicidal thoughts.  Hospital records from December 1998 show that the Veteran experienced a great deal of stress and isolation related to his current work environment and family relationships.  He continued to receive occasional treatment for depression until April 2003, when he was diagnosed with bipolar disorder by a private psychologist.  The Veteran has received consistent treatment for bipolar disorder with depression and sleep disturbance since that date.  Thus, post-service treatment records and the Veteran's lay statements do not demonstrate an acquired psychiatric disorder until several years after military service when the Veteran began to manifest a pattern of episodic depression and mania.  The Board considers the absence of treatment for years following service, combined with the Veteran's reported history of symptoms beginning in the 1970s and post-service stressors, as a factor in finding there is not a link between the currently diagnosed disability and his service.

The weight of the competent medical evidence is also against the claim for service connection.  As with the specific claim for PTSD, the only opinions addressing the etiology of the Veteran's bipolar disorder are those of the April 2015 VA examiner and the May 2015 private psychiatrist.  The April 2015 VA examiner rendered an opinion against service connection finding that bipolar disorder (with related sleep disturbance) is not due to any event during service, to include the Veteran's exposure to rocket attacks and enemy fire.  This opinion was based on a thorough review of the Veteran's medical history, service records, and lay statements, and notes that the Veteran's history and symptom presentation is consistent with bipolar disorder having its onset several years after active duty service.  The opinion is accompanied by a fully explained rationale and is of great probative value.  See Nieves- Rodriguez, supra.  In contrast, the May 2015 private psychiatrist's opinion is not well-supported and acknowledges that the bipolar disorder had its onset after service.  The opinion is apparently based solely on "our current knowledge of genetic and epigenetic factors," but does not specify what these factors are or how they influence the Veteran's mental health.  The May 2015 private opinion is of little probative value and is outweighed by the other evidence against the claim.  

The Veteran has also not reported a clear continuity of symptoms since service.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's diagnosed acquired psychiatric disorders are not chronic diseases listed in 38 C.F.R. § 3.309(a), but reports of continuous symptoms since military service can still support a claim for service connection under 38 C.F.R. § 3.303(d).  In this case, the Veteran has stated on multiple occasions that his psychiatric problems began in the 1970s, several years after his separation from active duty.  A June 2009 correspondence from the Veteran includes the subject heading "Conditions Existing from Military Service to the Present," but the argument accompanying the heading clearly dates the onset of mental health symptoms to after service.  The Veteran's other statements throughout the claims period also universally report the post-service onset of the claimed disability.  Therefore, the Veteran has not reported a continuity of symptoms since service. 

The Board has also considered the Veteran's statements connecting his current chronic psychiatric disorder to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Therefore, his statements linking his current bipolar disorder to service are outweighed by the other evidence against the claim, including the medical opinion of the April 2015 VA examiner. 

As a final matter, to the extent the Veteran argues that service connection is warranted for an acquired psychiatric disorder as secondary to thyroid cancer, as discussed below, the Board has determined that service connection is not warranted for a thyroid disability.  Service connection is therefore not possible for any related psychiatric disorders on a secondary basis.  See 38 C.F.R. § 3.310 (2016).

In sum, although the Board finds that a current disability and an in-service injury are present in this case, the evidence weighs against a finding of an in-service chronic disability related to that injury.  In addition, the weight of the competent evidence, including the service treatment records and competent medical opinions, is against a nexus between the current diagnosed bipolar disorder with depression and sleep disturbance and the Veteran's in-service injury.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2014).


Thyroid Cancer and Residuals

The Veteran contends that service connection is warranted for thyroid cancer and its residual conditions as they were incurred due to herbicide exposure during active service in Vietnam.  The Board will first address the Veteran's thyroid cancer before turning to the claimed hypothyroidism and vocal cord dysfunction.

Regarding the claimed thyroid cancer, the record clearly demonstrates a current disability.  Private treatment records show that the Veteran was diagnosed with a left thyroid Hürthle cell tumor and right parathyroid adenoma in May 1997.  A resection and left lobe thyroidectomy were performed and the Veteran has continued to receive monitored care throughout the claims period.  The diagnoses were confirmed during an April 2015 VA examination and a current disability is established.  

While service records are negative for complaints or treatment related to thyroid cancer, the Veteran contends that service connection is warranted for the disability as due to herbicide exposure.  VA regulations provide for a presumption of service connection for certain disabilities associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  The Veteran had verified active duty service in the Vietnam from January 1968 to August 1969 and his exposure to herbicides is therefore presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  Service connection is available for certain diseases as presumptively associated with exposure to herbicide agents under 38 C.F.R. §§ 3.307 and 3.309, including prostate cancer, respiratory cancers, and soft tissue sarcomas.  38 C.F.R. 3.309(e).  Thyroid cancer is not included on the list of diseases presumptively associated with exposure to certain herbicide agents and service connection on a presumptive basis is not possible.  

Service connection is also possible for certain chronic diseases presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).   Malignant tumors (including Hürthle cell tumors) are a chronic disease as defined by 38 C.F.R. § 3.309(a), but the Board cannot conclude that the Veteran's condition was present to a compensable degree in the year following his separation from active duty in August 1969.  The separation examination in August 1969 does not include any findings indicative of cancer and laboratory testing at that time was negative.  There is also no medical or lay evidence indicating that the Veteran's thyroid cancer manifested within a year of his separation.  In fact, the earliest evidence of the disability dates from March 1997, almost 30 years after service, when a thyroid mass and elevated calcium levels were identified by the Veteran's private primary care physician.  Service connection on a presumptive basis for thyroid cancer as a chronic disease is therefore not warranted.  

Although service connection is not appropriate for the Veteran's disability on any presumptive bases, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of actual direct causation, i.e. a link between the Veteran's current disability and in-service exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).   

Service and post-service treatment records do not support the claim for service connection as directly due to herbicide agent exposure.  The Veteran received treatment during service for multiple conditions, but none of his complaints or medical findings indicate the presence of thyroid cancer or any other thyroid dysfunction.  As noted above, the August 1969 retirement examination did not contain any findings indicative of cancer.  There is also no evidence of the claimed condition until years after the Veteran's discharge from active duty.  The Veteran was diagnosed with thyroid cancer in May 1997 and there is no medical or lay evidence prior to that date.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's disabilities were present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is also no competent medical evidence in support of the claim.  None of the Veteran's treating physicians have documented a link between his thyroid cancer and exposure to herbicide agents, and the report of a June 2009 Agent Orange registry examination at the VAMC notes that the Veteran has no diagnoses attributable to dioxin exposure.  The Veteran reported in a December 2007 statement that the surgeon who performed his thyroid resection in May 1997 stated it was conceivable his thyroid cancer could have resulted from Agent Orange exposure, but in a subsequent June 2009 correspondence the Veteran clarified that his surgeon would not provide a statement in support of the claim for service connection as "honestly he does not know what caused my cancer."  The Veteran submitted the abstract of a medical study on the effect of Agent Orange on thyroid conditions, but the article clearly notes that "veterans who'd been exposed to Agent Orange...were not at greater risk of other thyroid disorder including cancer or nodules."  As such, this evidence does not support the claim for service connection.  

The only medical evidence specifically addressing the etiology of the Veteran's thyroid cancer is the opinion of the April 2015 VA examiner who found that the Veteran's Hürthle cell tumor (a form of follicular carcinoma) was not related to exposure to an herbicide agent during service.  The examiner's opinion was well-supported with reference to specific evidence in the claims file and was based on the nature and type of the Veteran's cancer.  The examiner noted that follicular cell tumors of the thyroid are related to iodine deficiency and in rare case, radiation exposure.  There was no evidence of these conditions or exposures during active duty service and no temporal relationship between the Veteran's herbicide agent exposure and onset of thyroid cancer.  The Board finds that the VA examiner's opinion is entitled to substantial probative weight as it includes a full and accurate rationale.  See Nieves- Rodriguez, supra.  

As noted in the discussion above, service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's thyroid cancer is a chronic disease listed in 38 C.F.R. § 3.309(a).  However, the Veteran has not reported a history of continuous symptoms since service or provided any statements specifically describing the onset of his condition.  With respect to his general contentions linking his thyroid cancer to herbicide agent exposure during service, he is not competent to opine as to medical etiology or render medical opinions.  Grover at 112.  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of his symptoms simply cannot be accepted as competent evidence in this case.  See Jandreau at 1376-1377 (Fed. Cir. 2007).
The Veteran has submitted copies of past Board decisions which granted service connection for thyroid cancer associated with herbicide agent exposure.  Two points are relevant as to the decisions submitted by the Veteran.  First, the facts, circumstances, and evidence in this case are manifestly different than in those submitted by the Veteran.  Second, VA decisions pertaining to other claims are non-precedential and are not binding in this case.  38 C.F.R. § 20.1303 (Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of the appellate procedures and substantive law.).  Therefore, while the Board has considered the evidence the Veteran presented, it is not binding and does not control the outcome of this appeal; rather, the facts of this particular case are the determining factor. 

As the weight of the evidence establishes that service connection is not warranted for thyroid cancer, the Board will now turn to the claimed hypothyroidism and vocal cord dysfunction.  The Veteran claims that he incurred hypothyroidism and vocal cord dysfunction as secondary to thyroid cancer, or in the alternative, the conditions are due to herbicide agent exposure.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The competent medical evidence clearly establishes that hypothyroidism and left vocal cord paralysis were incurred as surgical residuals of the Veteran's May 1997 thyroid tumor resection.  In June 1998, during a one year post-surgical examination with his primary care physician, the Veteran complained of chronic voice hoarseness since his thyroid surgery.  At that time, his thyrotropin-releasing hormone (TSH) levels were elevated indicting hypothyroidism.  Follow-up laboratory testing three months later in September 1998 confirmed the diagnosis of hypothyroidism and the Veteran was prescribed Synthroid for treatment of the condition.  Later private treatment records document the Veteran's continued complaints of vocal dysfunction and hoarseness since the May 1997 surgery, and an October 2004 flexible fiberoptic laryngoscopy performed by a private ear, nose, and throat (ENT) physician confirmed left vocal cord paralysis.  The same ENT doctor noted in November 2004 that a nerve injury occurred during the May 1997 surgery which left him with a very weak voice.  In June 2005, the ENT doctor characterized the Veteran's hypothyroidism as "acquired" and observed that the Veteran's left vocal cord paralysis had been present since the removal of the left side of his thyroid gland.  Furthermore, as noted above, the Veteran was provided an Agent Orange Registry examination at the VAMC in June 2009 and his hypothyroidism and vocal cord damage were unambiguously attributed to the May 1997 thyroid surgery.  Thus, the Veteran's VA and private medical providers clearly consider the hypothyroidism and vocal cord dysfunction as post-surgical residuals of his thyroid cancer surgery.  

The record also contains medical opinions from the April 2015 VA examiner linking the Veteran's hypothyroidism and vocal cord paralysis to the surgical resection of his thyroid cancer.  In April and December 2015 medical opinion reports, the VA examiner observed that the Veteran was left with chronic hypothyroidism after surgery due to the loss of thyroid tissue and the chronic under production of the thyroid hormones.  The examiner also found that the Veteran had a paralyzed left vocal cord and hoarseness related to his thyroid cancer.  The competent medical evidence therefore clearly establishes the Veteran's hypothyroidism and left vocal cord dysfunction are post-surgical residuals of thyroid cancer.  As service connection is not possible for thyroid cancer, service connection for hypothyroidism and vocal cord dysfunction on a secondary basis is not possible.  

To the extent the Veteran contends that service connection is warranted for hypothyroidism and vocal cord dysfunction as directly due to exposure to a herbicide agent during service, the Board does not find any competent evidence to support this theory of entitlement.  As noted above, the Veteran's treating physicians, the April 2015 VA examiner, and even some of the Veteran's own statements to VA during the claims period establish that his hypothyroidism and left vocal cord paralysis were incurred secondary to thyroid cancer.  Hypothyroidism and vocal cord paralysis are not disabilities presumptively associated with herbicide agent exposure under 38 C.F.R. §§ 3.307 and 3.309.  Service treatment records are completely negative for any evidence of complaints or treatment related to the thyroid or vocal cords and post-service treatment records do not document any complaints of these conditions until after the May 1997 thyroid resection surgery.  The absence of lay or medical evidence of the claimed disability for several years after service is a factor weighing against the Veteran's claim for service connection.  The April 2015 VA examiner also provided a probative medical opinion against service connection on a direct basis for hypothyroidism and vocal cord paralysis.  Furthermore, the Veteran has also not reported a continuity of symptoms since active duty.  Service connection as directly due to service is therefore denied. 

In sum, the post-service medical evidence of record shows that earliest evidence of the Veteran's claimed conditions was decades after his separation from active duty service.  In addition, the weight of the competent evidence is against a finding that the Veteran's thyroid cancer is related to active duty and herbicide agent exposure.  The competent evidence also clearly establishes that the Veteran's hypothyroidism and left vocal cord paralysis are post-surgical residuals of the nonservice-connected thyroid cancer.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2014).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and sleep disturbance, is denied. 

Entitlement to service connection for thyroid cancer, to include as due to herbicide agent exposure, is denied. 

Entitlement to service connection for hypothyroidism, to include as due to herbicide agent exposure, is denied. 


Entitlement to service connection for vocal cord dysfunction, to include as secondary to thyroid cancer, is denied.  




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


